Title: To John Adams from François Adriaan Van der Kemp, 23 March 1814
From: Van der Kemp, François Adriaan
To: Adams, John




Mÿ Dear and respected Sir!
Olden barneveld 23 March 1814


At lenght I have been able to peruse Condorcet’s book—It can not be difficult to you, to conjecture, what impression it must have on mÿ mind. If I had bestowed on it onlÿ Superficial attention, its aim wuld not have escaped me, although I had not been assisted bÿ your correct marginal notes—It is a genuine ofspring of the School of the famous Sÿsteme de la Nature. It is not less daring in its attempt, and, for aught I know, more faithless in the means—which he emploÿ’s So dastardly, to ensure Success. I Sincerely lament, that Such eminent powers have been wasted with Such a pernicious view—whereas—He possessed all the requisites—the political theorÿ excepted—to have executed his vast plan, to the benefit of his cotemporaries and posterty. I read a the greatest part with disgust—perceiving Such glaring proofs of his want of Sincerity, and would not purchase his celebrity—what ever it maÿ be—at the expense of the peace of mind—not even if garters and grand-crosses—had been such its companions. I read with Satisfaction the 9th. epoch—It contains manÿ interesting luminous observations—I was pleased with it and instructed. The tenth is not without value—but full with whimsical paradoxes, originally coined in an atheistical mint. We can not much disagree—about this book—I thank you for Sending it, and more yet, for assisting me in appreciating it.
I am now comparing a Horace’s Stereotype edition by Didot, Send me with others by de Gyzalaer—with the Delphin and Bissantine editions. I was astonished—being delighted by the neat execution of the Typographical part—at the incorrectness of this edition—I have onlÿ advanced So far as the Epodon Liber—and find, that a tenth part of the original odes have been omitted—manÿ equally innocent with the preserved. This Shall enduce me, to compare other classics from that press—If they too are curtailed in this manner, it must give a deadly blow to these editions, as Soon it is publicly known. Could it be of any use to your young frends, I will take the trouble—of mentioning these lacuna—
Are you acquainted with Th. Brown’s essay on popular Errors? It was published in the first part of the 18th centurÿ. If So, be So obliging and inform me on what plan, in what manner it is executed. Was I yet in Europe, I might be tempted, to Spread the canvas for a Similar picture—But I Should aim, to undertake it on a large Scale—including Moral—religious and Political errors—ancient and modern. This noble plan would again be worthy the mind, to conceive, and the hand, to finish this masterpiece, of John Quincÿ Adams. Nothing of an inferior nature ought to employ talents as his—but whÿ do I an effort of chalking out work fir a man, whose Parents—would do it, if wanted, in a better manner—whose own ingenuity is fully adequate to create for his exertions Subjects, on which the energy of others in vain would be exhausted.
I wrote mrs Adams, that my Oration was approved by the audience—I can now add—that it Shall be printed, or you had Seen it before this time at Quincÿ—Be I So fortunate! Of obtaining mr and mrs A. approbation—as I know your indulgence, I am not afraid of your Strictures—I endeavoured—to avoid the Politics of the daÿ, but did not Shrink to express bluntlÿ my opinion of men—facts—and principles—I expect, you Shall Saÿ "not multum mutatus ab illo" viz. in 1783—Had I written a book on the Subject—I might have developed Sentiments—now only hinted at and then the contenture might "Si fas est parva componere magnis" resembled Some what Swifts contests and dissentions?
I intend to Send with the Symposeum to my frends in Holland—perhaps the latter maÿ be published in Philadelphia—altho I have not yet consented to it. I Should have no objection, if the committee of Arrangement, acquainted with its contents, concluded to tack it to the oration. It is a pendant to it. If you See it, as I expect you Shall through Mr Shaw—you will find, it has been corrected and augmented—and—I flatter myself, improved. One year’s residence in your neighbourhood would have enabled me, to write tolerable English—this alas! was not the case—I think however—I have profited in this respect, during my Short Sojourn at Boston and Quincÿ.
I hope, you enjoÿ again your health—and did See—that this blessing is mrs Adams Share—maÿ it be lasting a long while—with cheer, fulness—contentment—and all—what may contribute to your happiness!—Maÿ everÿ vessel from the Baltic bring you new reasons for rejoicings! Oh—live happÿ—my respected friend! remember him often, who with the Sincarest—highest—and affectionate respect—remains / Your obliged Frend!

Fr. Adr. vanderkemp


P.S. I Shall order a couple of the Orations for the Embassador J. Q. A. at your address—trusting—that—when an opportunity offers itself—and you deem not undeserving—you Shall forward to him—

